          Case 4:18-cv-00483-RM Document 18 Filed 10/24/18 Page 1 of 13



 1         THE CAVANAGH LAW FIRM
               A Professional Association
 2          1850 NORTH CENTRAL AVENUE
                      SUITE 2400
            PHOENIX, ARIZONA 85004-4527
 3                  (602) 322-4000
               www.cavanaghlaw.com
             edocket@cavanaghlaw.com
 4
     Timothy R. Hyland (SBN 010298)
 5   thyland@cavanaghlaw.com
     Benjamin J. Branson (SBN 029233)
 6   bbranson@cavanaghlaw.com
     Telephone: (602) 322-4078
 7   Facsimile: (602) 322-4103
 8   Attorneys for America First Credit Union
 9
                             IN THE UNITED STATES DISTRICT COURT
10
                                              DISTRICT OF ARIZONA
11
12   Linnea M. Gashi-Doberdoli,                                    Case No.: 4:18-cv-00483-RM
13                                          Plaintiff,
     v.                                                            AMERICA FIRST CREDIT UNION
14                                                                 ANSWER TO CIVIL COMPLAINT
     DT Automotive Center, Inc. dba Desert
15   Toyota of Tucson; Truwest Credit Union;
     America First Credit Union; Tucson Federal                    (Assigned to the Honorable Rosemary
16   Credit Union; Experian Information                            Marquez)
     Solutions, Inc.; Transunion, LLC,
17
                                            Defendants.
18
19           Defendant America First Credit Union (hereinafter “America First”), by and through
20   undersigned counsel, The Cavanagh Law Firm, for its Answer to Plaintiff’s Complaint
21   hereby admits, denies and alleges as follows:
22                                   I.         PRELIMINARY STATEMENT
23           1.      The allegations contained in Paragraph 1 are directed at other Defendants and
24   does not mention America First.                     To the extent the factual allegations contained in
25   Paragraph 1 refer or apply to America First and require a response, America First denies it
26   failed to comply with the Equal Credit Opportunity Act (“ECOA”), 15 U.S.C. §1691(d),
27   and its implementing regulations. America First further denies it violated the Fair Credit
28   Reporting Act (“FCRA”) 15 U.S.C. §1681 et seq. or the Arizona Consumer Fraud Act with
                                                                                                 Case 4:18-cv-00483-RM Document 18 Filed 10/24/18 Page 2 of 13



                                                                                          1   regard to the sale or financing of a 2007 Toyota Tundra from Desert Toyota. America First
                                                                                          2   denies any remaining allegations contained in Paragraph 1 of Plaintiff’s Complaint.
                                                                                          3          2.     With respect to the allegations contained Paragraph 2, America First denies it
                                                                                          4   was involved in any deceitful or improper financing arrangement involving Plaintiff.
                                                                                          5   America First is without sufficient information, knowledge and/or belief as to the truth of
                                                                                          6   the remaining allegations contained in Paragraph 2 of Plaintiff’s Complaint and therefore
                                                                                          7   denies the same.
                                                                                          8          3.     The allegations contained in Paragraph 3 are directed at other Defendants and
                                                                                          9   does not mention America First.        To the extent the factual allegations contained in
                                                                                         10   Paragraph 3 refer or apply to America First and require a response, America First is without
                                                                                         11   sufficient information, knowledge and/or belief as to the truth of the allegations and
                                                 1850 NORTH CENTRAL AVENUE, SUITE 2400
              T HE C AVANAGH L AW F IRM , P.A.




                                                                                         12   therefore denies the same.
                                                       PHOENIX, ARIZONA 85004-4527




                                                                                         13          4.     With regards to the allegations contained in Paragraphs 4 and 5, America
                                                              (602) 322-4000
LAW OFFICES




                                                                                         14   First is without sufficient information, knowledge and/or belief as to the truth of the
                                                                                         15   allegations and therefore denies the same.
                                                                                         16          5.     With respect to the allegations contained in Paragraph 6, America First
                                                                                         17   admits it received from Desert Toyota an inquiry as to credit for Plaintiff. America First is
                                                                                         18   without sufficient information, knowledge and/or belief as to the truth of the remaining
                                                                                         19   allegations contained in Paragraph 6 of Plaintiff’s Complaint and therefore denies the same.
                                                                                         20          6.     With respect to the allegations contained in Paragraph 7, America First denies
                                                                                         21   it has violated the ECOA or FCRA or failed to properly supply any required notice.
                                                                                         22   Further, America First denies it took any adverse action with regard to Plaintiff. America
                                                                                         23   First is without sufficient information, knowledge and/or belief as to the truth of the
                                                                                         24   remaining allegations contained in Paragraph 7 of Plaintiff’s Complaint and therefore
                                                                                         25   denies the same.
                                                                                         26                                    II.     JURISDICTION
                                                                                         27         7.      With respect to Paragraphs 8 and 9 of Plaintiff’s Complaint, America First
                                                                                         28   admits that this Court has federal question jurisdiction pursuant to 28 U.S.C. §§1331 and

                                                                                                                                       2
                                                                                                 Case 4:18-cv-00483-RM Document 18 Filed 10/24/18 Page 3 of 13



                                                                                          1   1337 and that this Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 to hear
                                                                                          2   the claims being asserted. America First denies any remaining allegations in Paragraphs 8
                                                                                          3   and 9 of Plaintiff’s Complaint.
                                                                                          4                    III.   VENUE & INTRA-DISTRICT ASSIGNMENT
                                                                                          5          8.     With respect to Paragraph 10 of Plaintiff’s Complaint, America First admits
                                                                                          6   that venue is proper in the District of Arizona pursuant to 28 U.S.C. §1391. America First
                                                                                          7   denies any remaining allegations contained in Paragraph 10 of Plaintiff’s Complaint.
                                                                                          8          9.     With regard to the allegations contained in Paragraph 11, America First
                                                                                          9   denies it committed any wrongful conduct against Plaintiff from which a valid cause of
                                                                                         10   action can arise. America First is without sufficient information, knowledge and/or belief
                                                                                         11   as to the truth of the remaining allegations contained in Paragraph 11 of Plaintiff’s
                                                 1850 NORTH CENTRAL AVENUE, SUITE 2400
              T HE C AVANAGH L AW F IRM , P.A.




                                                                                         12   Complaint and therefore denies the same.
                                                       PHOENIX, ARIZONA 85004-4527




                                                                                         13                                        IV.       The Parties
                                                              (602) 322-4000
LAW OFFICES




                                                                                         14          10.    Paragraphs 12, 13, and 14 of Plaintiff’s Complaint asserts legal conclusions
                                                                                         15   for which a response from America First is not required. To the extent a response is
                                                                                         16   required, America First is without sufficient information, knowledge and/or belief as to the
                                                                                         17   truth of the allegations and therefore denies the same.
                                                                                         18          11.    Paragraph 15 of Plaintiff’s Complaint asserts a legal conclusion for which a
                                                                                         19   response from America First is not required. To the extent a response is required, America
                                                                                         20   First denies that it is a corporation, America First is a nonprofit federally chartered credit
                                                                                         21   union domiciled in Riverdale, Utah. America First admits that it is a “creditor” under the
                                                                                         22   meaning of the ECOA, and a “person” under the Arizona Consumer Fraud Act. America
                                                                                         23   First denies any remaining allegations contained in Paragraph 15 of Plaintiff’s Complaint.
                                                                                         24          12.    Paragraph 16 Plaintiff’s Complaint asserts a legal conclusions for which a
                                                                                         25   response from America First is not required. To the extent a response is required, America
                                                                                         26   First is without sufficient information, knowledge and/or belief as to the truth of the
                                                                                         27   allegations and therefore denies the same.
                                                                                         28          13.    With regard to the allegations contained in Paragraph 17, America First is

                                                                                                                                         3
                                                                                                 Case 4:18-cv-00483-RM Document 18 Filed 10/24/18 Page 4 of 13



                                                                                          1   without sufficient information, knowledge and/or belief as to the truth of the allegations
                                                                                          2   and therefore denies the same.
                                                                                          3          14.        Paragraph 18 Plaintiff’s Complaint asserts a legal conclusions for which a
                                                                                          4   response from America First is not required. To the extent a response is required, America
                                                                                          5   First is without sufficient information, knowledge and/or belief as to the truth of the
                                                                                          6   allegations and therefore denies the same.
                                                                                          7          15.        With regard to the allegations contained in Paragraph 19, America First is
                                                                                          8   without sufficient information, knowledge and/or belief as to the truth of the allegations
                                                                                          9   and therefore denies the same.
                                                                                         10          16.        Paragraph 20 Plaintiff’s Complaint asserts a legal conclusions for which a
                                                                                         11   response from America First is not required. To the extent a response is required, America
                                                 1850 NORTH CENTRAL AVENUE, SUITE 2400
              T HE C AVANAGH L AW F IRM , P.A.




                                                                                         12   First is without sufficient information, knowledge and/or belief as to the truth of the
                                                       PHOENIX, ARIZONA 85004-4527




                                                                                         13   allegations and therefore denies the same.
                                                              (602) 322-4000
LAW OFFICES




                                                                                         14                V.      GENERAL ALLEGATIONS COMMON TO ALL CLAIMS
                                                                                         15          17.        With regard to the allegations contained in Paragraphs 21 through 87,
                                                                                         16   America First is without sufficient information, knowledge and/or belief as to the truth of
                                                                                         17   the allegations and therefore denies the same.
                                                                                         18                               DEFENDANT CREDITOR INQUIRES
                                                                                         19          18.        With regard to the allegations contained in Paragraph 88, America First
                                                                                         20   admits it made an inquiry to Experian regarding Plaintiff.        America First is without
                                                                                         21   sufficient information, knowledge and/or belief as to the truth of the remaining allegations
                                                                                         22   contained in Paragraph 88 and therefore denies the same.
                                                                                         23          19.        With regard to the allegations contained in Paragraph 89, America First is
                                                                                         24   without sufficient information, knowledge and/or belief as to the contents of a January 29,
                                                                                         25   2018, Experian report and therefore denies the allegations contained in Paragraph 89 of
                                                                                         26   Plaintiff’s Complaint.
                                                                                         27          20.        With regard to the allegations contained in Paragraph 90, America First is
                                                                                         28   without sufficient information, knowledge and/or belief as to the truth of the allegations

                                                                                                                                         4
                                                                                                 Case 4:18-cv-00483-RM Document 18 Filed 10/24/18 Page 5 of 13



                                                                                          1   contained in Paragraph 90 and therefore denies the same
                                                                                          2         21.     With regard to Paragraphs 91-95, America First is without sufficient
                                                                                          3   information, knowledge and/or belief as to the contents of a January 29, 2018, Experian
                                                                                          4   report and therefore denies the allegations contained in Paragraph 91-95 of Plaintiff’s
                                                                                          5   Complaint.
                                                                                          6         22.     With regard to Paragraph 96, America First is without sufficient information,
                                                                                          7   knowledge and/or belief as to the contents of a January 29, 2018 Experian report. America
                                                                                          8   First admits that it submitted an inquiry for Ms. Doberdoli’s consumer report. America
                                                                                          9   First denies any remaining allegations contained in Paragraph 96 of Plaintiff’s Complaint.
                                                                                         10          23.    America First denies the allegations contained in Paragraph 97.
                                                                                         11          24.    With regard to the allegations contained in Paragraph 98 America First
                                                 1850 NORTH CENTRAL AVENUE, SUITE 2400
              T HE C AVANAGH L AW F IRM , P.A.




                                                                                         12   affirmatively asserts that it properly conveyed to Desert Toyota that America First was
                                                       PHOENIX, ARIZONA 85004-4527




                                                                                         13   willing to extend financing to Plaintiff. America First affirmatively asserts it provided all
                                                              (602) 322-4000
LAW OFFICES




                                                                                         14   information required by law. America First denies any remaining allegations contained in
                                                                                         15   Paragraph 98 of Plaintiff’s Complaint.
                                                                                         16          25.    With regard to Paragraph 99, America First responds that the documents
                                                                                         17   speak for themselves. America First admits an inquiry was submitted by Plaintiff and
                                                                                         18   America First responded appropriately in accordance with applicable law. America First
                                                                                         19   denies any remaining allegations contained in Paragraph 99 of Plaintiff’s Complaint.
                                                                                         20          26.    With regard to the allegations contained in Paragraph 100, America First is
                                                                                         21   without sufficient information, knowledge and/or belief as to the truth of the allegations
                                                                                         22   and therefore denies the same.
                                                                                         23                    DEFENDANT TRUWEST CREDIT UNION CREDIT
                                                                                         24                         INQURY AND CREDIT EXTENSION

                                                                                         25         27.     The allegations contained in Paragraphs 101 through 110 concerns
                                                                                         26
                                                                                              defendants other than America First and therefore no response from America First is
                                                                                         27
                                                                                              required.    To the extent a response is required, America First is without sufficient
                                                                                         28

                                                                                                                                       5
                                                                                                 Case 4:18-cv-00483-RM Document 18 Filed 10/24/18 Page 6 of 13



                                                                                          1   information, knowledge and/or belief as to the truth of the allegations contained therein and
                                                                                          2
                                                                                              therefore denies the same.
                                                                                          3
                                                                                                       Count I: Violations for the Federal Equal Credit Opportunity Act
                                                                                          4                                    15 U.S.C. § 1691(d)
                                                                                          5          DESERT TOYOTA, Tucson Federal Credit Union, America First Credit
                                                                                                                         Union, TruWest Credit Union
                                                                                          6
                                                                                                     28.    America First hereby incorporates and reasserts, as if fully set forth herein,
                                                                                          7
                                                                                              each and every answer, response, and assertion in this Answer as contained in Paragraphs 1
                                                                                          8
                                                                                              through 27 above.
                                                                                          9
                                                                                                     29.    Paragraph 112 of Plaintiff’s Complaint assert legal conclusions for which a
                                                                                         10
                                                                                              response from America First is not required. To the extent a response is required, America
                                                                                         11
                                                 1850 NORTH CENTRAL AVENUE, SUITE 2400




                                                                                              First denies that it acted unlawfully or in violation of ECOA, 15 U.S.C. § 1691(d).
              T HE C AVANAGH L AW F IRM , P.A.




                                                                                         12
                                                       PHOENIX, ARIZONA 85004-4527




                                                                                              America First denies any remaining allegations contained in Paragraph 112 of Plaintiff’s
                                                                                         13
                                                                                              Complaint.
                                                              (602) 322-4000
LAW OFFICES




                                                                                         14
                                                                                                     30.    With regard to the allegations contained in Paragraph 113, America First
                                                                                         15
                                                                                              denies the allegations to the extent they assert any illegal, improper or wrongful conduct by
                                                                                         16
                                                                                              America First.    With regard to remaining allegations in Paragraph 113 pertaining to
                                                                                         17
                                                                                              conduct by other defendants, America First is without sufficient information, knowledge
                                                                                         18
                                                                                              and/or belief as to the truth of the allegations and therefore denies the same.
                                                                                         19
                                                                                                     31.    With regard to the allegations contained in Paragraph 114, America First
                                                                                         20
                                                                                              denies the allegations to the extent they assert Plaintiff is entitle to recover any damages of
                                                                                         21
                                                                                              any kind from America First. With regard to remaining allegations in Paragraph 114
                                                                                         22
                                                                                              pertaining to conduct by other defendants, America First is without sufficient information,
                                                                                         23
                                                                                              knowledge and/or belief as to the truth of the allegations and therefore denies the same.
                                                                                         24
                                                                                                     32.    With regard to the allegations against America First contained in Paragraph
                                                                                         25
                                                                                              115, America First denies the allegations.        With regard to remaining allegations in
                                                                                         26
                                                                                              Paragraph 114 pertaining to conduct by other defendants, America First is without
                                                                                         27
                                                                                              sufficient information, knowledge and/or belief as to the truth of the allegations and
                                                                                         28
                                                                                              therefore denies the same.

                                                                                                                                        6
                                                                                                 Case 4:18-cv-00483-RM Document 18 Filed 10/24/18 Page 7 of 13



                                                                                          1                   Claim II: Violation of the Equal Credit Opportunity Act
                                                                                                                               15 U.S.C. § 1691(a)(1)
                                                                                          2
                                                                                                                                DESERT TOYOTA
                                                                                          3          33.    America First hereby incorporates and reasserts, as if fully set forth herein,
                                                                                          4   each and every answer, response, and assertion in this Answer as contained in Paragraphs 1
                                                                                          5   through 32 above.
                                                                                          6          34.    The allegations contained in Paragraphs 117 through 120 concern defendants
                                                                                          7   other than America First and therefore no response from America First is required. To the
                                                                                          8   extent a response is required, America First denies all allegations as directed to America
                                                                                          9   First. With regard to remaining allegations in Paragraph 114 pertaining to conduct by other
                                                                                         10   defendants, America First is without sufficient information, knowledge and/or belief as to
                                                                                         11   the truth of the allegations and therefore denies the same.
                                                 1850 NORTH CENTRAL AVENUE, SUITE 2400
              T HE C AVANAGH L AW F IRM , P.A.




                                                                                         12
                                                       PHOENIX, ARIZONA 85004-4527




                                                                                                        Claim III: Violations for the Federal Fair Credit Reporting Act
                                                                                         13                               16 [SICE] U.S.C. § 1681b(f)
                                                              (602) 322-4000
LAW OFFICES




                                                                                         14          DESERT TOYOTA, Tucson Federal Credit Union, America First Credit
                                                                                                                        Union, TruWest Credit Union
                                                                                         15
                                                                                                     35.    America First hereby incorporates and reasserts, as if fully set forth herein,
                                                                                         16
                                                                                              each and every answer, response, and assertion in this Answer as contained in Paragraphs 1
                                                                                         17
                                                                                              through 34 above.
                                                                                         18
                                                                                                     36.    Paragraph 122 of Plaintiff’s Complaint assert legal conclusions for which a
                                                                                         19
                                                                                              response from America First is not required. To the extent a response is required, America
                                                                                         20
                                                                                              First denies that it acted unlawfully or in violation of FCRA, 15 U.S.C. §1681b(f). With
                                                                                         21
                                                                                              regard to remaining allegations in Paragraph 114 pertaining to conduct by other defendants,
                                                                                         22
                                                                                              America First is without sufficient information, knowledge and/or belief as to the truth of
                                                                                         23
                                                                                              the allegations and therefore denies the same.
                                                                                         24
                                                                                                     37.    With regard to the allegations contained in Paragraph 123, America First is
                                                                                         25
                                                                                              without sufficient information, knowledge and/or belief as to the truth of the allegations
                                                                                         26
                                                                                              and therefore denies the same.
                                                                                         27
                                                                                                     38.    Paragraphs 124 and 125 of Plaintiff’s Complaint assert legal conclusions for
                                                                                         28
                                                                                              which a response from America First is not required. To the extent a response is required,

                                                                                                                                        7
                                                                                                 Case 4:18-cv-00483-RM Document 18 Filed 10/24/18 Page 8 of 13



                                                                                          1   America First denies that America First engaged in any conduct in violation of the law.
                                                                                          2   America First affirmatively asserts it received a proper inquiry for financing and required
                                                                                          3   authorizations to the best of its knowledge.       With regard to remaining allegations in
                                                                                          4   Paragraphs 124-125, America First is without sufficient information, knowledge and/or
                                                                                          5   belief as to the truth of the allegations and therefore denies the same
                                                                                          6           39.   The allegations contained in Paragraphs 126 through 130, insofar as they are
                                                                                          7   directed to other defendants, America First is without sufficient information, knowledge
                                                                                          8   and/or belief as to the truth of the allegations and therefore denies the same. America First
                                                                                          9   denies the remaining allegations contained in Paragraphs 126-130 to the extent they are
                                                                                         10   directed at America First.
                                                                                         11           40.   Paragraph 131 of Plaintiff’s Complaint asserts legal conclusions for which a
                                                 1850 NORTH CENTRAL AVENUE, SUITE 2400
              T HE C AVANAGH L AW F IRM , P.A.




                                                                                         12   response from America First is not required. To the extent a response is required, America
                                                       PHOENIX, ARIZONA 85004-4527




                                                                                         13   First denies that Plaintiff is entitled to recover any damages from America First. The
                                                              (602) 322-4000
LAW OFFICES




                                                                                         14   remaining allegations contained in Paragraph 131, insofar as they are directed to other
                                                                                         15   defendants, America First is without sufficient information, knowledge and/or belief as to
                                                                                         16   the truth of the allegations and therefore denies the same.
                                                                                         17
                                                                                                             Claim IV: Violations of the Arizona Consumer Fraud Act
                                                                                         18                               A.R.S. §§ 44-1521 to 44-1534
                                                                                                                               DESERT TOYOTA
                                                                                         19
                                                                                                      41.   America First hereby incorporates and reasserts, as if fully set forth herein,
                                                                                         20
                                                                                              each and every answer, response, and assertion in this Answer as contained in Paragraphs 1
                                                                                         21
                                                                                              through 40 above.
                                                                                         22
                                                                                                      42.   The allegations contained in Paragraphs 133 through 147 concern defendants
                                                                                         23
                                                                                              other than America First and therefore no response from America First is required. To the
                                                                                         24
                                                                                              extent a response is required, America First is without sufficient information, knowledge
                                                                                         25
                                                                                              and/or belief as to the truth of the allegations and therefore denies the same.
                                                                                         26
                                                                                              / / /
                                                                                         27
                                                                                              / / /
                                                                                         28

                                                                                                                                        8
                                                                                                  Case 4:18-cv-00483-RM Document 18 Filed 10/24/18 Page 9 of 13



                                                                                          1                 Claim V: Violations for the Federal Fair Credit Reporting Act
                                                                                                                                15 U.S.C. § 1681e(a)
                                                                                          2
                                                                                                                                      Experian
                                                                                          3           43.    America First hereby incorporates and reasserts, as if fully set forth herein,
                                                                                          4   each and every answer, response, and assertion in this Answer as contained in Paragraphs 1
                                                                                          5   through 42 above.
                                                                                          6           44.    The allegations contained in Paragraphs 149 through 152 concern defendants
                                                                                          7   other than America First and therefore no response from America First is required. To the
                                                                                          8   extent a response is required, America First is without sufficient information, knowledge
                                                                                          9   and/or belief as to the truth of the allegations and therefore denies the same.
                                                                                         10
                                                                                                            Claim VI: Violations for the Federal Fair Credit Reporting Act
                                                                                         11                                      15 U.S.C. § 1681e(a)
                                                 1850 NORTH CENTRAL AVENUE, SUITE 2400
              T HE C AVANAGH L AW F IRM , P.A.




                                                                                         12                                          TransUnion
                                                       PHOENIX, ARIZONA 85004-4527




                                                                                                      45.    America First hereby incorporates and reasserts, as if fully set forth herein,
                                                                                         13
                                                              (602) 322-4000




                                                                                              each and every answer, response, and assertion in this Answer as contained in Paragraphs 1
LAW OFFICES




                                                                                         14
                                                                                              through 44 above.
                                                                                         15
                                                                                                      46.    The allegations contained in Paragraphs 154 through 157 concern defendants
                                                                                         16
                                                                                              other than America First and therefore no response from America First is required. To the
                                                                                         17
                                                                                              extent a response is required, America First is without sufficient information, knowledge
                                                                                         18
                                                                                              and/or belief as to the truth of the allegations and therefore denies the same.
                                                                                         19
                                                                                                                              AFFIRMATIVE DEFENSES
                                                                                         20
                                                                                                      For its further Answer to Plaintiff’s Complaint, and by way of affirmative defenses,
                                                                                         21
                                                                                              America First alleges as follows:
                                                                                         22
                                                                                                      1.     America First denies each and every allegation of Plaintiff’s Complaint not
                                                                                         23
                                                                                              expressly admitted herein.
                                                                                         24
                                                                                                      2.     America First asserts Plaintiff’s Complaint fails to assert a claim against
                                                                                         25
                                                                                              America First upon which relief can be granted.
                                                                                         26
                                                                                                      3.     America First fully complied with and performed all of its legal and other
                                                                                         27
                                                                                              duties, statutory and regulatory, express and implied, to Plaintiff, and Plaintiff is estopped
                                                                                         28

                                                                                                                                         9
                                                                                                Case 4:18-cv-00483-RM Document 18 Filed 10/24/18 Page 10 of 13



                                                                                          1   to assert any cause of action against America First.
                                                                                          2            4.    Plaintiff’s Complaint fails to set forth a sufficient factual basis to establish a
                                                                                          3   claim under either the ECOA or FCRA as to America First.
                                                                                          4            5.    America First asserts it took no adverse action with respect to Plaintiffs under
                                                                                          5   the ECOA or FCRA.
                                                                                          6            6.    America First asserts it had proper/appropriate certification and a permissible
                                                                                          7   purpose to make an inquiry as to Plaintiff’s credit under the FCRA.
                                                                                          8            7.    America First took no discriminatory action with regard to Plaintiff in its
                                                                                          9   consideration of the request for financing submitted to it.
                                                                                         10            8.    America First asserts it did not fail to provide any required notices or
                                                                                         11   notifications of its actions to Plaintiff under the ECOA or the FCRA.
                                                 1850 NORTH CENTRAL AVENUE, SUITE 2400
              T HE C AVANAGH L AW F IRM , P.A.




                                                                                         12            9.    America First was informed and reasonably relied that the application and
                                                       PHOENIX, ARIZONA 85004-4527




                                                                                         13   forms by Plaintiff had been properly signed and complied with all federal, state and local
                                                              (602) 322-4000
LAW OFFICES




                                                                                         14   laws and regulations including but not limited to ECOA and FCRA.
                                                                                         15            10.   America First was informed and reasonably relied that the application
                                                                                         16   contained valid and genuine signature of the Plaintiff and authorized America First to
                                                                                         17   receive credit reports on the Plaintiff.
                                                                                         18            11.   America First reasonably relied on Desert Toyota to provide accurate
                                                                                         19   information relating to Plaintiff and her application for credit.
                                                                                         20            12.   America First asserts that Plaintiff failed to exhaust its administrative
                                                                                         21   remedies prior to seeking judicial relief.
                                                                                         22            13.   America First asserts that upon information and belief there may be other
                                                                                         23   non-parties at fault in this matter who shall be identified in accordance with applicable
                                                                                         24   rules.
                                                                                         25            14.   America First asserts that even if Plaintiff’s allegations are true, Plaintiff did
                                                                                         26   not suffer any economic damages.
                                                                                         27            15.   America First asserts that if Plaintiff did suffer any damages, Plaintiff failed
                                                                                         28   to take reasonable steps to reduce or minimize the damages experienced.

                                                                                                                                           10
                                                                                                Case 4:18-cv-00483-RM Document 18 Filed 10/24/18 Page 11 of 13



                                                                                          1          16.    America First asserts that if Plaintiff did suffer any damages, third-parties are
                                                                                          2   responsible for those damages and that America First is the improper party to seek redress
                                                                                          3   against.
                                                                                          4          17.    Plaintiff’s Complaint, to the extent it seeks punitive or exemplary damages,
                                                                                          5   violates America First’s right to equal protection under the law under both the United
                                                                                          6   States Constitution as well as the Arizona Constitution, and therefore fails to state a basis
                                                                                          7   upon which either punitive or exemplary damages can be awarded.
                                                                                          8          18.    Plaintiffs’ Complaint, to the extent it seeks punitive or exemplary damages,
                                                                                          9   violates America First’s right to protection against excessive fines under the Arizona
                                                                                         10   Constitution and therefore fails to state a basis upon which either punitive or exemplary
                                                                                         11   damages can be awarded.
                                                 1850 NORTH CENTRAL AVENUE, SUITE 2400
              T HE C AVANAGH L AW F IRM , P.A.




                                                                                         12          19.    Plaintiffs’ Complaint, to the extent it seeks exemplary or punitive damages,
                                                       PHOENIX, ARIZONA 85004-4527




                                                                                         13   violates Homesite’s rights to procedural due process under the Fourteenth Amendment to
                                                              (602) 322-4000
LAW OFFICES




                                                                                         14   the United States Constitution as well as the Constitution of the State of Arizona, and
                                                                                         15   therefore fails to state a basis upon which either punitive or exemplary damages can be
                                                                                         16   awarded.
                                                                                         17          20.    Plaintiffs’ Complaint to the extent it seeks punitive or exemplary damages,
                                                                                         18   violates Homesite’s right to substantive due process provided in the Fifth and Fourteenth
                                                                                         19   Amendments to the United States Constitution as well as the Arizona Constitution, and
                                                                                         20   therefore fails to state a basis upon which either punitive or exemplary damages can be
                                                                                         21   awarded.
                                                                                         22          21.    America First asserts there is a failure of proximate cause for the allegations
                                                                                         23   of punitive damages under Arizona law.
                                                                                         24          22.    America First asserts there is a lack of an evil mind sufficient to establish a
                                                                                         25   claim for punitive damages.
                                                                                         26          23.    Because America First has not yet had an opportunity to conduct any
                                                                                         27   discovery in this matter, and so as not to waive any other applicable affirmative defenses
                                                                                         28   set forth in Rules 8(c) and 12(b), Federal Rules of Civil Procedure, which may be shown to

                                                                                                                                       11
                                                                                                Case 4:18-cv-00483-RM Document 18 Filed 10/24/18 Page 12 of 13



                                                                                          1   apply by future discovery in this matter, all defenses set forth in these rules are
                                                                                          2   incorporated herein by this reference.
                                                                                          3          24.    America First reserves the right to amend its Answer to specifically plead any
                                                                                          4   additional matters constituting an avoidance or affirmative defense which discovery in this
                                                                                          5   matter may show to be applicable.
                                                                                          6          WHEREFORE, America First, having fully answered Plaintiff’s Complaint, hereby
                                                                                          7   prays for judgment in its favor, and against Plaintiff as follows:
                                                                                          8          A.     That the Complaint be dismissed and Plaintiff take nothing thereby;
                                                                                          9          B.     That America First have judgment against Plaintiff, together with an award of
                                                                                         10                 its costs incurred in defending this action pursuant to 15 U.S.C. § 1681,
                                                                                         11                 A.R.S. § 12-341 and any other applicable statute; and
                                                 1850 NORTH CENTRAL AVENUE, SUITE 2400
              T HE C AVANAGH L AW F IRM , P.A.




                                                                                         12          C.     That the Court award such other and further relief as it deems just and proper
                                                       PHOENIX, ARIZONA 85004-4527




                                                                                         13                 under the circumstances.
                                                              (602) 322-4000
LAW OFFICES




                                                                                         14          DATED this 24th day of October, 2018.
                                                                                         15                                       THE CAVANAGH LAW FIRM, P.A.
                                                                                         16
                                                                                                                                  By:     /s/ Benjamin J. Branson
                                                                                         17                                             Timothy R. Hyland
                                                                                                                                        Benjamin J. Branson
                                                                                         18                                             Attorneys for America First Credit Union
                                                                                         19
                                                                                         20                                 CERTIFICATE OF SERVICE
                                                                                         21
                                                                                                     I hereby certify that on this 24th day of October, 2018, I electronically transmitted
                                                                                         22   the attached document to the Clerk’s Office using the CM/ECF System for filing and
                                                                                              transmittal of Notice of Electronic Filing to the following CM/ECF registrants:
                                                                                         23
                                                                                              Christine Anderson Ferraris, Esq.
                                                                                         24   A. Ferraris Law, PLLC
                                                                                              333 North Wilmot Road, Suite 340
                                                                                         25   Tucson, AZ 85711
                                                                                              cferraris@aferrarislaw.com
                                                                                         26
                                                                                              Susan M. Rotkis, Esq.
                                                                                         27   Consumer Litigation Associates West, PLLC
                                                                                         28   382 South Convent
                                                                                              Tucson, AZ 85716

                                                                                                                                         12
                                                                                                Case 4:18-cv-00483-RM Document 18 Filed 10/24/18 Page 13 of 13



                                                                                          1   srotkis@clalegal.com
                                                                                          2   Attorneys for Plaintiffs
                                                                                          3   Jonathan A. Dessaules, Esq.
                                                                                              Dessaules Law Group
                                                                                          4   5353 N. 16th Street, Suite 110
                                                                                          5   Phoenix, AZ 85016-3282
                                                                                              jdessaules@dessauleslaw.com
                                                                                          6   Attorneys for Experian Information Solutions, Inc.

                                                                                          7   J. Neil Stuart, Esq.
                                                                                              Cohen Dowd Quigley, PC
                                                                                          8   2425 E. Camelback Road, Suite 1100
                                                                                              Phoenix, AZ 85016
                                                                                          9   nstuart@cdqlaw.com
                                                                                              Attorneys for Transunion, LLC
                                                                                         10
                                                                                         11      /s/ Adriana Garcia
                                                 1850 NORTH CENTRAL AVENUE, SUITE 2400
              T HE C AVANAGH L AW F IRM , P.A.




                                                                                         12
                                                       PHOENIX, ARIZONA 85004-4527




                                                                                         13
                                                              (602) 322-4000
LAW OFFICES




                                                                                         14
                                                                                         15
                                                                                         16
                                                                                         17
                                                                                         18
                                                                                         19
                                                                                         20
                                                                                         21
                                                                                         22
                                                                                         23
                                                                                         24
                                                                                         25
                                                                                         26
                                                                                         27
                                                                                         28

                                                                                                                                      13
